PER CURIAM.
On December 21, 1934, this court [74 F.(2d) 399] affirmed a decree of foreclosure herein, entered November 2, 1933. The special master held the foreclosure sale on January 31, 1935, and on the same day filed his report of sale. On January 31, 1935, the plaintiffs filed a motion to confirm the sale. On February 1, 1935, the appellants, defendants below, filed a motion to vacate and set aside the sale. On February 4, 1935, the court entered a decree' confirming the sale. On July 9, 1935, the court entered an order overruling the motion to vacate and set aside the sale.
On April 3, 1935, the appellants presented a petition for an appeal from “the order made and entered in this cause on the 6th day of January, A. D. 1935.” The appeal was allowed on the same day. The petition for appeal and order allowing same were filed April 4, .1935.
In their brief appellants say, “Tliis appeal is prosecuted from an order confirming a sale under foreclosure decree, and order overruling motion to vacate sale.”
The record set forth no order entered on January 6, 1935; no appeal was granted from the decree confirming the sale; and the order overruling the motion to vacate the sale was entered long after the appeal was granted.
It follows that this record presents nothing for review and the appeal is therefore dismissed.